25. European Small Claims Procedure (vote)
- Before the vote on block 1:
rapporteur. - (DE) Mr President, ladies and gentlemen, I applied to speak for two minutes but will not need that long. All the same, I would like to emphasise several points in particular regarding the introduction of the European Small Claims Procedure. First of all, it is important that in case of doubt, the law is interpreted in the German language version since this was generally the working language of the European Parliament as well as being used exclusively by the Council and Commission for orientation purposes in the many trilogues. Furthermore, it is important that the Member States utilise all the opportunities afforded by this procedure and therefore use the possibilities offered by modern means of communication. Member States should authorise and promote telephone, e-mail and video conferencing as means of communication.
A further important simplification is that form D must be translated by one person who is authorised to do translations in one of the Member States. This expressly precludes expensive authentications and the need for certification, for instance, by a notary. I wish to emphasise that with regard to all decisions made by the Court within the Small Claims Procedure, it should always be remembered that the procedure is economical, quick, simple and citizen-friendly. Anything which constitutes an obstacle to this is therefore inconsistent with the aim of this Regulation.
I therefore call on all my fellow Members to give their approval to this new and citizen-friendly civil law procedure which is the same across the whole of Europe.
(The oral amendment was accepted)